USCA4 Appeal: 21-6751      Doc: 10         Filed: 07/21/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6751


        OSVALDO RIVERA RODRIGUEZ,

                             Petitioner - Appellant,

                      v.

        ROBERT HUDGINS, Warden,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:20-cv-00128-JPB)


        Submitted: July 20, 2022                                          Decided: July 21, 2022


        Before AGEE and WYNN, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Osvaldo Rivera Rodriguez, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6751       Doc: 10          Filed: 07/21/2022      Pg: 2 of 2




        PER CURIAM:

               Osvaldo Rivera Rodriguez, a federal prisoner, appeals the district court’s order

        accepting the recommendation of the magistrate judge and dismissing without prejudice

        Rodriguez’s 28 U.S.C. § 2241 petition in which he challenged the conditions of his

        confinement. Rodriguez contended that he is incorrectly assigned to a higher security

        correctional facility as the result of a miscalculation in his custody level. The district court

        held that the claim Rodriguez sought to raise was not cognizable under § 2241. We have

        reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

        order. Rodriguez v. Hudgins, No. 5:20-cv-00128-JPB (N.D.W. Va. Apr. 21, 2021). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                          AFFIRMED




                                                       2